         Case 2:18-cv-02081-TLN-KJN Document 76 Filed 03/07/19 Page 1 of 2

 1   Aaron J. Fischer (SBN 247391)                      Jessica Valenzuela Santamaria (SBN 220934)
      Aaron.Fischer@disabilityrightsca.org               jvs@cooley.com
 2   Anne Hadreas (SBN 253377)                          Mark A. Zambarda (SBN 314808)
      anne.hadreas@disabilityrightsca.org                mzambarda@cooley.com
 3   DISABILITY RIGHTS CALIFORNIA                       Addison M. Litton (SBN 305374)
     1330 Broadway, Suite 500                            alitton@cooley.com
 4   Oakland, CA 94612                                  COOLEY LLP
     Telephone: (510) 267-1200                          3175 Hanover Street
 5   Fax: (510) 267-1201                                Palo Alto, CA 94304-1130
                                                        Telephone: (650) 843-5000
 6   Tifanei Ressl-Moyer (SBN 319721)                   Facsimile: (650) 849-7400
      tifanei.ressl-moyer@disabilityrightsca.org
 7   DISABILITY RIGHTS CALIFORNIA                       Attorneys for Plaintiffs
     1831 K Street
 8   Sacramento, CA 95811
     Telephone: (916) 504-5800                          Todd H. Master (SBN 185881)
 9   Fax: (916) 504-5801                                 tmaster@hrmrlaw.com
                                                        Shawn M. Ridley (SBN 144311)
10   Donald Specter (SBN 83925)                          sridley@hrmrlaw.com
      dspecter@prisonlaw.com                            HOWARD ROME MARTIN & RIDLEY
11   Margot Mendelson (SBN 268583)                      1900 O’Farrell Street, Suite 280
      mmendelson@prisonlaw.com                          San Mateo, CA 94403
12   Sophie Hart (SBN 321663)                           Telephone: (650) 365-7715
      sophieh@prisonlaw.coom                            Facsimile: (650) 364-5297
13   PRISON LAW OFFICE
     1917 Fifth Street                                  Attorneys for Defendant
14   Berkeley, California 94710
     Telephone: (510) 280-2621
15   Fax: (510) 280-2704

16   Attorneys for Plaintiffs

17                                     UNITED STATES DISTRICT COURT

18                                 EASTERN DISTRICT OF CALIFORNIA

19                                        SACRAMENTO DIVISION

20
21    LORENZO MAYS, RICKY                          )   Case No. 2:18-cv-02081 TLN KJN
      RICHARDSON, JENNIFER BOTHUN,                 )
22    ARMANI LEE, LEERTESE BEIRGE, and             )   CLASS ACTION
      CODY GARLAND, on behalf of themselves        )
23    and all others similarly situated,           )   JOINT STATUS REPORT
                                                   )
24                       Plaintiffs,               )   JUDGE:    Hon. Kendall J. Newman
                                                   )
25           v.                                    )   Complaint Filed: July 31, 2018
                                                   )
26    COUNTY OF SACRAMENTO,                        )
                                                   )
27                       Defendant.                )
                                                   )
28                                                 )
        Case 2:18-cv-02081-TLN-KJN Document 76 Filed 03/07/19 Page 2 of 2

 1          On January 18, 2019, the Court directed the parties, upon confirming the date of any further

 2   settlement conference with Magistrate Judge Cousins, to file a brief joint statement with a case

 3   update and a proposed date to file a further joint statement. Dkt. 55.

 4          The parties filed their joint statement on February 11, 2019, informing the Court that they

 5   had scheduled a further settlement conference with Magistrate Judge Cousins for March 1, 2019.

 6   Dkt. 60. The parties also explained that, consistent with the parties’ agreement that “it is appropriate

 7   for the case to move forward without a stay to proceedings,” Plaintiffs planned to file a motion

 8   seeking relief to address what they consider to be some of the most serious harms and risks of harm

 9   for class members, relating to the Sacramento County Jail’s provision of mental health care and

10   restrictive housing. Dkts. 47, 60.

11          Plaintiffs filed their motion on February 12, 2019. Dkt. 62. The parties agreed to a joint

12   briefing schedule for Plaintiffs’ motion. Dkts. 72, 74.

13          The parties thereafter held a settlement conference with Magistrate Judge Cousins, as

14   scheduled, on March 1, 2019. At that conference, the parties agreed to schedule a further settlement

15   conference with Magistrate Judge Cousins for April 11, 2019. The parties also agreed to a revised

16   briefing schedule for Plaintiffs’ motion. The parties have filed a revised proposed stipulation to

17   modify the briefing schedule and hearing date with this status report.

18                                                 Respectfully submitted,
      Dated: March 7, 2019                         /s/ Margot Mendelson (authorized 3/7/19)
19                                                 Margot Mendelson (SBN 268583)
20                                                 PRISON LAW OFFICE
                                                   Attorney for Plaintiffs
21    Dated: March 7, 2019                         /s/ Aaron J. Fischer__________
                                                   Aaron J. Fischer (SBN 247391)
22
                                                   DISABILITY RIGHTS CALIFORNIA
23                                                 Attorney for Plaintiffs
      Dated: March 7, 2019                         /s/ Jessica Valenzuela Santamaria (authorized 3/7/19)
24                                                 Jessica Valenzuela Santamaria (SBN 220934)
                                                   COOLEY LLP
25
                                                   Attorney for Plaintiffs
26    Dated: March 7, 2019                         /s/ Todd H. Master (authorized 3/7/19)
                                                   Todd H. Master (SBN 185881)
27                                                 HOWARD ROME MARTIN & RIDLEY
28                                                 Attorney for Defendant

                                                                                          JOINT STATUS REPORT
                                                       1                           CASE NO.: 2:18-CV-02081 TLN KJN
